DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 objected to because of the following: 
in claim 3, on line 2, the parentheses should be deleted or “(n is a positive integer) layers” should be changed to --layers, wherein n is a positive integer--; and on line 5, “track-like” should be fixed for a positive limitation;
 in claim 4, on line 2, the parentheses should be deleted or “(n is a positive integer) layers” should be changed to --layers, wherein n is a positive integer--; and on line 5, “track-like” should be fixed for a positive limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,953,834) or Min et al. (US 2018/0295451) in view Hirobe et al. (US 2014/0168019).
Regarding claims 1-2, Kim or Min et al. a movable coil plate for a flat panel speaker (10, figures 1-5, col. 3, lines 27-50 in Kim; and figures 1, 2(a)-(b), 3, 5 in Min et al.) having voice coil patterns that are electrically connected to each other through one or more via holes or through holes (figures 1-5 in Kim and figures 1, 2(a)-(b), 3 in Min et al.).  
Kim or Min et al. does not specifically disclose a hybrid movable coil plate comprising a spirally wound copper wire coil attached on one surface thereof and a PCB coil pattern-printed on the other surface thereof, wherein the coils having mutually different structures are formed on both the surfaces thereof.  However, providing a system having a plurality of coils including a spiral wound wire coil and a PCB coil is known in the art.
Hirobe et al. teaches a communications system comprising a plurality of coils that includes a spirally wound wire coil (12A, 12B) and a PCB coil pattern (22A, 22B, figures 8, 9(A), 10, and see paragraphs [0112] and [0117]), wherein the wire coil and the PCB coil are formed in track shapes, and wherein the coils (12A, 12B, 22A, 22B) have mutually different structure (figures 8, 9 (A), 10).
Since Kim or Min et al. teaches a movable coil plate including the voice coil patterns or a plurality of coils on one or both surfaces of a substrate (figures 1, 2 in Kim; and figures 2, 3, 5 in Min); it therefore would have been obvious to one skilled in the art to provide the coils or the voice coil patterns in the system of Kim or Min et al. comprising a spirally wound wire coil and a PCB coil pattern, as taught by Hirobe, wherein the spirally wound wire coil is attached on one surface and the PCB coil pattern is attached on the other surface of the movable coil plate for better providing the coils and/or the electrical conductors depending on the applications and the 
Therefore, it would have been obvious to one skilled in the art to provide the spirally wound wire coil in the system of Kim or Min et al. in view of Hirobe comprising the copper wire coil for an alternate choice depending on the applications and the desired frequency characteristics in the system.
In addition to claim 2, Kim or Min et al. in view of Hirobe teaches the wire connection and voice coil patterns or the coils that are electrically connected to each other through one or more via holes or through holes (figures 2-5 in Kim; and figures 1, 2, 3, 4, 5 in Min).  Kim or Min et al. in view of Hirobe does not specifically teach a pair of lead wire connection ends and copper foils in the via holes as claimed.  However, the Examiner takes the Office Notice that providing the electrical connections such as the lead wire connection ends and the copper foils in the via holes in a loudspeaker system is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide any electrical connection such as providing a pair of lead wire connection ends and the copper foils in the one or more via holes and in the vicinity of at least one among the one or more via holes in the system of Kim or Min et al. in view of Hirobe for the same desired purpose of better providing an electrical connection in the system.
Regarding claim 8, Kim or Min et al. in view of Hirobe teaches a flat panel speaker comprising the movable coil plate as claimed (col. 1, lines 17-21 in Kim; and paragraph [0001], figure 1 in Min et al.).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
 None of prior art teaches a hybrid movable coil plate for a flat panel speaker comprising 2n+1 layers, wherein n is a positive integer, a copper wire coil having a spirally wound track shape attached on one surface of 2n-1th movable coil plate, and a track PCB coil pattern printed on the other surface thereof, whereby the coils having mutually different structures are formed on both the surfaces thereof, as specifically claimed in claim 3, wherein a pair of lead wire connection ends are formed on upper end both sides of the 2n-1th movable coil plate, copper foils are formed in one or more via holes for electrical connection between the copper wire coil and the PCB coil and in the vicinity of the one or more via holes, and a 2n-th movable coil plate comprises a track PCB coil pattern-printed on the other surface thereof and one or more via holes.
None of prior art teaches a hybrid movable coil plate for a flat panel speaker comprising 2n layers, wherein n is a positive integer, a copper wire coil having a spirally wound track shape attached on one surface of each of movable coil plates, and a track PCB coil pattern-printed on the other surface thereof, as specifically claimed in claim 4, whereby coils having mutually different structures are formed on both the surfaces thereof, wherein a pair of mutually facing movable coil plates each comprise a single lead wire connection end formed therein, a single via hole on the inner side thereof provided so that the PCB coil is connected thereto, and another via hole and a copper foil formed on the inner side thereof so that a pair of mutually facing copper wire coils are connected through the another via hole and the copper foil.

Claims 3-4 and 6-7 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.

Claims 5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johannsen et al. (US 2003/0174856) teaches a flexible diaphragm comprising a flexible sheet comprising first and second sheet sections, each of the first and second sheet sections defining a substantially plane surface and one or more electrically conductive coils.
Doschek (US 3,873,784) teaches an acoustic transducer of planar shape comprising a diaphragm and an electric driver means, wherein the electric driver means is comprised of electric conductor means of a substantially flat spiral coil configuration attached directly to and supported by the diaphragm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
March 12, 2022